This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, DEERWESTER, and STARITA
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Daniel Q. MARTINEZ
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                            No. 2020000264

                          Decided: 31 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Nicholas S. Henry

 Sentence adjudged 28 August 2020 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 6 months, and a bad-conduct
 discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Martinez, NMCCA No. 202000264
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2